Title: To George Washington from Brigadier General Nathanael Greene, 27 July 1776
From: Greene, Nathanael
To: Washington, George



Dear sir
Camp on Long Island Saturday morning [27 July 1776]

Colo. Hand Reports five Ships one Brigg and five Schooners at the Hook: One very large Vessel came up last Evening to the fleet. One other Ship saild about one this morning but the Col. dont write whether she went down or up.
I have four Prisoners Inhabitants of Queens County that were taken yesterday attempting to make their escape to the Enemy: I am just going to examin them, if I discover any thing worthy your Excellencys notice it shall be transmited you immediately.
I receivd information last Evening of there being thirty or forty Tories on a little Island near the entrance of Jamacai Bay. Three boats full of men was seen off there day before Yesterday but they did not land, nor speak with any Boats that the Guards could discover. I sent a party of Sixty men to scour the Island this morning and to take all they found there prisoners. I am with all due respect your Excellencys very humble servant

Nath. Greene

